Citation Nr: 1038836	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome. 

2.  Entitlement to service connection for a low back disability, 
on a direct basis. 

3.  Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, anxiety, and depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 
1987, and from July 1987 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claims at issue.  [Due to the location 
of the Veteran's residence, the jurisdiction of his appeal 
remains with the RO in Chicago, Illinois.]  

In his December 2006 VA Form 9, the Veteran requested to testify 
at a hearing before the Board.  However, an August 2008 Report of 
Contact Form signed by the Veteran's service representative 
reflects that the Veteran wished to cancel his hearing request 
and have the Board proceed with appellate review based on the 
evidence of record.  See 38 C.F.R. § 20.704(e) (2010).  
Accordingly, the Veteran's request for a hearing is considered 
withdrawn, and the Board will proceed with appellate 
consideration of his appeal. 

As will be discussed in further detail in the following decision, 
the Board finds that service connection for a low back disability 
on a direct basis is not warranted.  Recently, however, in a 
September 2010 statement, the Veteran's service representative 
raised a new theory of entitlement to service connection for a 
low back disability.  Specifically, in the September 2010 
correspondence, the representative argued that the Veteran's low 
back disability may be related to his service-connected left knee 
disability.  Significantly, a complete and thorough review 
of the claims folder indicates that the agency of original 
jurisdiction (AOJ) has not yet adjudicated this secondary 
service connection issue.  Indeed, as this claim has only 
just recently been raised, the AOJ has not had the 
opportunity to complete any evidentiary development or due 
process procedures on the matter.  Thus, the Board does 
not have jurisdiction over the issue of entitlement to 
service connection for a low back disability, asserted to 
be secondary to the service-connected chondromalacia of 
the left knee, and the matter is referred to the AOJ for 
appropriate action.

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral carpal tunnel syndrome did not have 
its onset in active service and has not otherwise been shown to 
be related to service.

2.  The Veteran's low back disability did not have its onset in 
active service, did not manifest to a compensable degree within 
one year of service separation, and has not otherwise been shown 
to be related to service. 


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  A low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, a 
December 2004 letter informed the Veteran of the first three 
elements of service connection, and of the Veteran's and VA's 
respective responsibilities for obtaining different types of 
evidence in support of his claim.  However, it did not provide 
notice regarding the degree of disability or the effective date.  
This deficiency was cured by a March 2006 letter notifying the 
Veteran of these last two elements.  Although the letter was not 
sent prior to initial adjudication of the Veteran's claim, the 
Veteran had an opportunity to respond with additional argument 
and evidence before his claim was subsequently readjudicated and 
a statement of the case (SSOC) issued in November 2006.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Board concludes 
that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim, in addition to meeting the other 
notice requirements of Quartuccio.  This rule was rescinded by 
the Secretary during the pendency of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claims.  The Board concludes that 
the duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the Veteran's claim for a low back disability, 
the RO provided the Veteran with an appropriate examination in 
September 2006.  The Board finds that the VA examination obtained 
in this case is adequate for the purpose of making a decision on 
this claim, as the examiner reviewed the claims file and medical 
records, interviewed and thoroughly examined the Veteran, and 
provided a complete rationale for the opinion stated which is 
supported by the evidence of record.  Accordingly, the Board 
finds that VA's duty to provide an adequate examination with 
respect to this claim has been met.

With respect to the Veteran's claim for bilateral carpal tunnel 
syndrome, a VA examination has not been provided.  In McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

The Board finds that an examination is not required in order to 
make a decision on this claim.  The Veteran has not stated and 
there is no evidence indicating that he was diagnosed with carpal 
tunnel syndrome in service or that he ever complained of tingling 
or numbness in the hands during service.  The earliest evidence 
of the Veteran's carpal tunnel syndrome is an April 2004 VA 
treatment record reflecting complaints of numbness and tingling 
in the first three fingers of each hand.  The Veteran stated that 
these symptoms began ten years earlier (or around 1994) and then 
"went away."  The fact that the Veteran's symptoms began in 
1994, about two years after his separation from service in 
September 1992, and then subsided does not indicate that his 
current symptoms of carpal tunnel syndrome, which are first shown 
about twelve years after the Veteran's discharge, is related to 
service.  Moreover, VA treatment records dated in January 2005 
and September 2005 indicate that the Veteran's bilateral carpal 
tunnel syndrome might be due to cervical spine compression, which 
has not been service connected.  In other words, these records 
suggest that the Veteran's bilateral carpal tunnel syndrome is 
due to a condition unrelated to service.  Accordingly, the Board 
concludes that an examination is not warranted.

In the September 2010 brief, the Veteran's representative argued 
that given the Veteran's military occupational specialty (MOS) as 
a Field Artillery System Mechanic "it is possible he could have 
been required to complete repetitive tasks with his hands causing 
his [carpal tunnel syndrome]."  However, this theory is too 
conjectural in nature to warrant a VA examination given the fact 
that the Veteran himself has not described the nature of his 
duties as a mechanic and has not stated that he ever experienced 
numbness or tingling of the hands in service.  Moreover, neither 
the Veteran nor his representative have the medical training or 
expertise to provide a competent opinion as to whether the 
Veteran's duties as a mechanic in service may have led to the 
later development of carpal tunnel syndrome.  See Espiritu v. 
Derwinski, 2 Vet. App. at 495.  Therefore, as there is no 
competent evidence suggesting a relationship between the 
Veteran's periods of active service and the later development of 
carpal tunnel syndrome, the Board finds that a VA examination is 
not required. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for arthritis may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
these elements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

A.  Bilateral Carpal Tunnel Syndrome

The Veteran contends that he is entitled to service connection 
for carpal tunnel syndrome of the left and right hand.  For the 
following reasons, the Board finds that service connection is not 
warranted.

With respect to the first Hickson element, evidence of a current 
disability, a July 2006 VA treatment record reflects a diagnosis 
of bilateral carpal tunnel syndrome.  Thus, the presence of a 
current disability has been established.

Under the second Hickson element, there must be evidence of an 
in-service injury, disease, or event.  In the September 2010 
brief, the Veteran's representative stated that the Veteran's 
duties as a Field Artillery System Mechanic may have caused his 
carpal tunnel syndrome if they involved repetitive use of the 
hands.  The Veteran has not stated that he was diagnosed with 
carpal tunnel syndrome in service or experienced tingling or 
numbness of the hands in service.  The service treatment records 
reflect that the Veteran was treated for a jammed right thumb in 
June 1983, that he was treated for a fractured left fifth finger 
in September 1989 (for which service connection has been 
granted), and that he reported an eight-day history of pain in 
his right elbow in March 1990 which the treating physician 
thought might by a symptom of arthritis.  However, there is no 
evidence of diagnoses, treatment, or complaints of carpal tunnel 
syndrome during service.  Thus, the Board finds that the 
Veteran's carpal tunnel syndrome did not manifest during service.  

Under the third Hickson element, there must be evidence of a 
nexus between the Veteran's carpal tunnel syndrome and his period 
of service.  While the Board finds that the Veteran's carpal 
tunnel syndrome did not manifest in service, service connection 
may still be established if all of the evidence, including a 
continuity of symptomatology, shows that this disability was 
incurred in or aggravated by active service.  See 38 C.F.R. 
§ 3.303(b).  

An October 1992 VA neurological examination reflects that the 
Veteran had diffusely diminished reflexes in the upper and lower 
extremities and that he complained of "tennis elbow" in the 
left arm.  However, he did not report symptoms of numbness or 
tingling in the hands and the examiner did not indicate that the 
Veteran had carpal tunnel syndrome.

An October 1992 VA general examination is negative for diagnoses 
or complaints of carpal tunnel syndrome or numbness or tingling 
in the hands.

The earliest medical evidence of the Veteran's carpal tunnel 
syndrome is an April 2004 VA treatment record in which the 
Veteran reported numbness and tingling in both hands which was 
localized in the first three fingers.  He stated that these 
symptoms had manifested about ten years prior to this treatment 
record but had subsequently gone away.   

A June 2004 VA treatment record reflects that the Veteran 
underwent surgery for carpal tunnel release of his left hand.  

A September 2005 VA treatment record reflects that after surgery 
the Veteran did not experience any relief with regard to his 
carpal tunnel symptoms of the left hand.  It was noted in this 
record that studies had shown some compromise of the cervical 
spine.  The treating physician gave rule-out diagnoses of carpal 
tunnel syndrome and cervical disc disease. 

A November 2005 VA treatment record reflects a diagnosis of 
"sensory only" carpal tunnel syndrome and left ulnar entrapment 
neuropathy.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's carpal tunnel syndrome and his periods of service.  
At the outset, the Board acknowledges the Veteran's contention 
that his current bilateral carpal tunnel syndrome was caused by 
his period of service, to include his duties as a Field Artillery 
System Mechanic.  In this regard, the Veteran can attest to 
factual matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  The Board must then determine 
the credibility and weight of the Veteran's statements, a factual 
finding going to the probative value of the evidence.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to diagnose a medical disorder or render an 
opinion as to the cause or etiology of a medical disorder unless 
such can be readily apprehended by the senses alone and does not 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-70.  
Thus, the Board cannot consider as competent evidence the 
Veteran's opinion that his current carpal tunnel syndrome was 
caused by his period of service, as this is a determination that 
is medical in nature (i.e. cannot be made based on lay 
observation alone) and therefore requires medical expertise.  See 
id; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

As discussed above, there is no evidence that the Veteran's 
carpal tunnel syndrome manifested in service.  Moreover, there is 
no evidence showing that the Veteran's current symptoms of carpal 
tunnel syndrome manifested until 2004.  While the April 2004 VA 
treatment record reflects that the Veteran reported experiencing 
carpal tunnel symptoms ten years earlier or in 1994, there are no 
medical records showing that he sought treatment for these 
symptoms and the Veteran himself stated that they subsequently 
abated.  Thus, there is no indication that the symptoms which 
manifested in 2004 are related to the symptoms the Veteran 
experienced in 1994.  Therefore, the Board finds that the 
Veteran's carpal tunnel syndrome in both hands did not manifest 
until about twelve years after his separation from active duty in 
September 1992.  This long period of time weighs against a 
finding that his carpal tunnel syndrome is related to service.  
Moreover, even if the Board were to find that the Veteran's 
carpal tunnel syndrome manifested in 1994, there is no competent 
evidence suggesting that the symptoms which manifested in 1994 
were related to the Veteran's finger injuries in service or to 
his right elbow pain, or that they were otherwise related to 
service, to include the Veteran's duties as a Field Artillery 
System Mechanic.  There is also no competent evidence suggesting 
that the Veteran's carpal tunnel syndrome is related to the 
diffusely diminished reflexes noted in the October 1992 VA 
neurological examination, which is negative for a diagnosis of 
carpal tunnel syndrome or for complaints of numbness or tingling 
in the hands.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for bilateral carpal tunnel syndrome must be denied.  See 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B.  Low Back Disability

Throughout the current appeal, the Veteran has consistently 
maintained that service connection for a low back disability, on 
a direct basis, is warranted.  In particular, he has asserted 
that he first began to experience low back problems in service.  
For the following reasons, however, the Board finds that service 
connection for a low back disability, on a direct basis, is not 
warranted. 

With regard to the first Hickson element, evidence of a current 
disability, the September 2006 VA examination report reflects a 
diagnosis of degenerative arthritis of the lumbar spine with 
straightening of the lordosis.  Thus, the presence of a current 
disability of the low back has been established. 

Under the second Hickson element, there must be evidence of an 
in-service disease, injury, or event.  A June 1985 service 
treatment record reflects that the Veteran reported waking up 
with pain in the thoracolumbar spine.  He denied any trauma to 
the back or previous symptoms.  There was pain noted in the left 
suprascapular area.  The Veteran was diagnosed with 
musculoskeletal back pain.

A June 1987 enlistment examination is negative for any complaints 
of back pain and the Veteran's back was found to be normal. 

An August 1990 service treatment record reflects that the Veteran 
had a two-day history of an infection in the tailbone.  The 
Veteran reported a history of cysts which had been surgically 
removed.  A little discoloration was noted on the affected site.  
The Veteran had a normal range of motion.  He was diagnosed with 
a "lower back disorder--abscess."  

A March 1991 service treatment record reflects that the Veteran 
complained of an infected sore at the end of the tailbone.  The 
Veteran stated that he had experienced this problem once before 
and had to have it surgically removed.  The Veteran further 
reported that when he performed sit-ups a red spot appeared on 
the back of the tailbone and he experienced a very aggravating 
pain.  It was noted on observation that the Veteran had a scabbed 
wounded spot on the tailbone.  The Veteran was referred to a 
doctor, who concluded that he had a erythematous node above his 
buttocks which was moderately tender to touch and exhibited 
fluctuance and drainage.  The Veteran was diagnosed with an early 
stage pilonidal cyst.

An October 1992 VA general examination is negative for any 
complaints or findings regarding the Veteran's back.  

VA treatment records dated in April 2002 reflect that the Veteran 
reported persistent pain in the lower back which had been present 
for many years and radiated down to his legs.  

A May 2002 VA treatment record reflects that the Veteran reported 
chronic intermittent low back pain since 1992 which radiated to 
his right hip, groin and down his leg to the medial side of the 
ankle.

A May 2003 VA treatment record reflects a diagnosis of 
straightening of the normal lordosis and hypertrophic spurring.

The September 2006 VA examination report reflects that the 
Veteran denied any history of direct trauma or injury to the 
back.  He reported a constant dull ache which radiated to his 
right leg and down to the knee.  After reviewing the claims file 
and interviewing and examining the Veteran, the examiner 
diagnosed him with degenerative arthritis of the spine with 
straightening of the lordosis.  The examiner noted that the 
Veteran had an incidence of a superficial tailbone infection 
during service without any complications and a one-time complaint 
of upper back pain in 1985 without complications.  He did not 
have any other low back problems or injury during service.  The 
examiner found that the Veteran's low back disability was not 
related to his in-service complaints and therefore was less 
likely than not related to service. 

In carefully reviewing the record, the Board finds that service 
connection is not warranted on a presumptive basis.  There is no 
evidence showing that the Veteran had arthritis in the low back 
within one year of service separation.  Moreover, the October 
1992 VA examination report is negative for diagnoses or 
complaints of a low back disability.  Therefore, the Board finds 
that the Veteran's low back disability did not manifest to a 
compensable degree within one year of separation.  Accordingly, 
service connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307; 3.309(a).  

The Board further finds that service connection is not warranted 
on a direct basis.  In this regard, the preponderance of the 
evidence is against a relationship between the Veteran's current 
low back disability and his period of service.  There is no 
evidence of a chronic low back disability in service.  While the 
Veteran reported pain in the thoracolumbar spine on one occasion 
in June 1985, he did not report such pain thereafter, and the 
June 1987 enlistment examination is negative for any low back 
problems.  Thus, the musculoskeletal pain reported in June 1985 
appears to have resolved.  While August 1990 and March 1991 
service treatment records reflect that the Veteran had infections 
of the tailbone, the September 2006 VA examiner found that these 
were superficial and not indicative of a low back disability.  
The Board notes that the March 1991 service treatment record 
indicates that the Veteran's infection in the lower tailbone was 
essentially dermatological in nature, i.e. a cyst.  Thus, there 
is no evidence that the Veteran's low back disability manifested 
in service.

There is also no credible evidence that the Veteran's low back 
disability manifested until some time after service.  The 
earliest treatment record reflecting complaints of low back pain 
is dated in April 2002, and there is no indication that the 
Veteran ever sought treatment prior to this date for low back 
pain.  The Veteran did state in the May 2002 VA treatment record 
that he had experienced intermittent low back pain since 1992.  
However, as noted above, the October 1992 VA general examination 
report is negative for complaints of low back pain.  Thus, even 
assuming that the Veteran began to experience intermittent back 
pain in 1992, there is no indication that it is related to 
service.  The Veteran himself has denied any injury to his low 
back during service.  

Finally, and significantly, the physician who examined the 
Veteran in September 2006 found after reviewing the claims file 
and examining the Veteran that it was less likely than not that 
the Veteran's current low back disability was related to his in-
service complaints of a tailbone infection and the one-time 
complaint in June 1985 of pain in the thoracolumbar spine.  This 
evidence further weighs against a direct relationship between the 
Veteran's current low back disability and his period of service.  

The Veteran himself, as a layperson, does not have the medical 
training or expertise to render a competent medical opinion as to 
whether his low back disability was incurred in or aggravated by 
active service as this is a determination that is medical in 
nature.  See Barr, supra; Espiritu, supra.  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim for service 
connection for a low back disability on a direct basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
service connection for a low back disability on a direct basis 
must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
55. 


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for a low back disability, on a 
direct basis, is denied.


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disorder, to include anxiety, depression, and bipolar 
disorder.  For the following reasons, the Board finds that 
further development is necessary to ensure a complete record 
before this claim can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes 
assisting in obtaining pertinent treatment records identified by 
the Veteran.  In this regard, VA must make every effort to obtain 
relevant public records identified by the Veteran until it 
concludes that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  

Here, in a September 2010 brief, the Veteran's representative 
argued that the Veteran's claim for a psychiatric disorder should 
be remanded in order to obtain his service personnel records as 
they might reflect behavior changes or other notations suggesting 
that the Veteran experienced psychological difficulties while 
serving on active duty.  Accordingly, on remand, the agency of 
original jurisdiction (AOJ) should make every effort to obtain 
these records.

Also, an April 2002 VA treatment record reflects that the Veteran 
was treated for mental health issues at the VA Medical Center 
(VAMC) in Benicia, California and in fact had been hospitalized 
there.  In this regard, the Board notes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under the VCAA, VA 
has a duty to obtain these records.  See 38 C.F.R. § 3.159(c)(2).  
Thus, the AOJ should make every effort to obtain the Veteran's VA 
treatment records from the VAMC in Benicia, California reflecting 
treatment for mental health issues. 

Finally, on remand, the Veteran's VA treatment records at the 
Marion, Illinois VAMC from July 2006 to the present should be 
obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make every effort to 
obtain the Veteran's service personnel 
records for both periods of active service.  
All efforts to obtain these records must be 
fully documented and associated with the 
claims file.  If the AOJ is unable to obtain 
the Veteran's service personnel records, the 
Veteran should be notified of this fact and a 
copy of such notification associated with the 
claims file. 

2.  The AOJ should make every effort to 
obtain the Veteran's VA treatment records 
from the VAMC in Benicia, California 
reflecting treatment for mental health 
issues.  All efforts to obtain these records 
must be fully documented and associated with 
the claims file.  If the AOJ is unable to 
obtain these records, the Veteran should be 
notified of this fact and a copy of such 
notification associated with the claims file. 

3.  The AOJ should obtain the Veteran's VA 
treatment records from the Marion, Illinois 
VAMC from July 2006 to the present.  All 
efforts to obtain these records must be fully 
documented and associated with the claims 
file.  If the AOJ is unable to obtain these 
records, the Veteran should be notified of 
this fact and a copy of such notification 
associated with the claims file.  

4.  After the above development, and any 
other development deemed necessary based on 
any additional evidence received pursuant to 
paragraphs 1-3 of this Remand, is completed, 
the AOJ should readjudicate the claim for 
service connection for a psychiatric 
disorder, to include bipolar disorder, 
anxiety, and depression.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


